Nationwide Life Insurance Company: ·Nationwide Variable Account-II Prospectus supplement dated November 8, 2007 to Prospectus dated May 1, 2007, as amended September 4, 2007 This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. Effective immediately, the Underlying Mutual Fund Annual Expenses and Example information contained in your prospectus are amended as shown below. Underlying Mutual Fund Annual Expenses The next table shows the minimum and maximum total operating expenses, as of December 31, 2006, charged by the underlying mutual funds periodically during the life of the contract.The table does not reflect Short-Term Trading Fees.More detail concerning each underlying mutual fund’s fees and expenses is contained in the prospectus for each underlying mutual fund. Total Annual Underlying Mutual Fund Operating Expenses Minimum Maximum (expenses that are deducted from underlying mutual fund assets, including management fees, distribution (12b-1) fees, and other expenses, as a percentage of average underlying mutual fund assets) 0.50% 11.49% The minimum and maximum underlying mutual fund operating expenses indicated above do not reflect voluntary or contractual reimbursements and/or waivers applied to some underlying mutual funds.Therefore, actual expenses could be lower.Refer to the underlying mutual fund prospectuses for specific expense information. Example This Example is intended to help contract owners compare the cost of investing in the contract with the cost of investing in other variable annuity contracts.These costs include contract owner transaction expenses, contract fees, variable account annual expenses, and underlying mutual fund fees and expenses.The Example does not reflect premium taxes or Short-Term Trading Fees which, if reflected, would result in higher expenses. The Example assumes: ·a $10,000 investment in the contract for the time periods indicated; ·a 5% return each year; · the maximum and the minimum fees and expenses of any of the underlying mutual funds; · the B Schedule CDSC schedule; and · the total variable account charges associated with the most expensive combination of optional benefits (4.10%). For those contracts that do not elect the most expensive combination of optional benefits, the expenses would be lower. If you surrender your contract at the end of the applicable time period If you do not surrender your contract If you annuitize your contract at the end of the applicable time period 1 Yr. 3 Yrs. 5 Yrs. 10 Yrs. 1 Yr. 3 Yrs. 5 Yrs. 10 Yrs. 1 Yr. 3 Yrs. 5 Yrs. 10 Yrs. Maximum Total Underlying Mutual Fund Operating Expenses (11.49%) 2,232 4,799 6,778 10,091 1,637 4,374 6,523 10,091 * 4,374 6,523 10,091 Minimum Total Underlying Mutual Fund Operating Expenses (0.50%) 1,078 1,876 2,678 4,867 483 1,451 2,423 4,867 * 1,451 2,423 4,867
